United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.H., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Palatine, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1328
Issued: March 23, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On June 20, 2018 appellant filed a timely appeal from a January 25, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.2
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $17,071.05 because she concurrently received Social Security Administration (SSA)
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the January 25, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.

age-related retirement benefits and FECA wage-loss compensation for the period June 1, 2016 to
July 22, 2017, without an appropriate offset; (2) whether OWCP properly determined that she was
at fault in the creation of the overpayment of compensation, thereby precluding waiver of recovery
of the overpayment; and (3) whether it properly required recovery of the overpayment by
deducting $75.00 every 28 days from appellant’s continuing compensation payments.
FACTUAL HISTORY
On July 1, 2010 appellant, then a 56-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging that she sustained a left shoulder sprain while
in the performance of duty. OWCP accepted the claim for other affections of the left shoulder
not otherwise classified, and a sprain of the left shoulder, upper arm, and rotator cuff. Appellant
stopped work on October 8, 2010 and did not return. On December 2, 2010 she underwent
authorized left shoulder arthroscopic surgery. OWCP paid appellant wage-loss compensation
on the supplemental rolls commencing October 8, 2010 and on the periodic rolls commencing
March 13, 2011.3
On July 14, 2017 SSA provided a Federal Employees Retirement System (FERS/SSA)
dual benefit calculation worksheet to OWCP. SSA indicated that, beginning June 2016, appellant
was entitled to full retirement benefits. It provided SSA benefit rates beginning June 2016 with
and without FERS offset. With FERS, appellant was entitled to a monthly SSA rate of $1,325.90
effective June 2016, $1,329.80 effective December 2016, and $1,340.80 effective July 1, 2017.
Without FERS, she would have been entitled to a monthly SSA rate of $76.60 effective June 2016,
$76.90 effective December 2016, and $107.50 effective July 1, 2017.
In a letter dated July 27, 2017, OWCP notified appellant that, based on the information
provided by SSA regarding the amount of her SSA age-related retirement benefits which were
attributable to federal service, it had adjusted her FECA wage-loss compensation.
OWCP completed a FERS offset calculation form on September 13, 2017. It determined
the 28-day FERS offset amount for the days in each period from June 1, 2016 to July 22, 2017 and
computed a total overpayment of $17,071.05.
On September 13, 2017 OWCP issued a preliminary determination that appellant had been
overpaid compensation in the amount of $17,071.05 because she received FECA wage-loss
compensation benefits concurrently with SSA retirement benefits from June 1, 2016 to
July 22, 2017 without an appropriate offset for the portion of the SSA benefits that were
attributable to her federal service. It calculated the overpayment amount by determining the
difference between her SSA benefits with and without FERS for each period and adding these
amounts to find a total overpayment of $17,071.05. OWCP further advised appellant of its
preliminary determination that she was at fault in the creation of the overpayment because she was
aware or should have reasonably been aware that she was not entitled to receive both SSA
retirement benefits and FECA benefits. It requested that she submit an overpayment action request
3
By decision dated January 14, 2015, OWCP reduced appellant’s wage-loss compensation as it found that her
actual earnings as a van driver, effective June 23, 2014, fairly and reasonably represented her wage-earning capacity.

2

form and an overpayment recovery questionnaire (Form OWCP-20). OWCP afforded appellant
30 days to respond.
On September 27, 2017 appellant requested a telephonic hearing on the issues of fault and
possible waiver of recovery of the overpayment. She asserted that she was without fault in the
creation of the overpayment. Appellant submitted a completed overpayment recovery
questionnaire (Form OWCP-20).
During a December 13, 2017 telephone conference, appellant reported her monthly income
and expenses. She asserted that she was advised by a representative that she could receive SSA
age-related retirement benefits as long as her yearly income did not exceed $15,000.00.
By decision dated January 25, 2018, OWCP finalized the preliminary determination that
appellant had received a $17,071.05 overpayment of compensation for the period June 1, 2016 to
July 22, 2017. It determined that she was at fault in the creation of the overpayment and was,
therefore, precluded from waiver of recovery of the overpayment. OWCP required recovery of
the overpayment by deducting $75.00 every 28 days from appellant’s continuing compensation
payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.4 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.5
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related benefits that are attributable to the
employee’s federal service.6 FECA Bulletin No. 97-09 provides that FECA benefits have to be
adjusted for the FERS portion of SSA age-related retirement benefits because the portion of the
SSA benefit earned as a federal employee is part of the FERS retirement package, and the receipt
of FECA benefits and federal retirement concurrently is a prohibited dual benefit.7
OWCP’s procedures provide that, once an overpayment is identified, it is responsible for
determining whether the claimant was with fault or without fault, issuing a preliminary finding,
and unless a hearing is requested, OWCP is responsible for issuing a final decision.8 These
4

5 U.S.C. § 8102(a).

5

Id. at § 8116.

6

20 C.F.R. § 10.421(d); see S.M., Docket No. 17-1802 (issued August 20, 2018).

7

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

8
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.4(a)(2) (May 2004).

3

procedures note that, if the claimant is determined to be without fault, a preliminary overpayment
determination must be released along with a Form OWCP-20 within 30 days of the date the
overpayment is identified. Both the reason that the overpayment occurred and the reason for the
finding of without fault must be clearly provided. A preliminary overpayment determination
informs the claimant of the right to submit evidence and the right to a prerecoupment hearing on
the issues of: (a) fact and amount of overpayment; and (b) waiver of recovery of the overpayment.
Along with the preliminary overpayment determination, OWCP should provide a clearly written
statement explaining how the overpayment was created.9
ANALYSIS -- ISSUE 1
The Board finds that OWCP improperly determined that appellant received an
overpayment of wage-loss compensation in the amount of $17,071.05 because she concurrently
received SSA age-related retirement benefits while also receiving FECA benefits for the period
June 1, 2016 through July 22, 2017, without an appropriate offset.
As noted above, OWCP’s procedures provide that a preliminary finding notice must be
released along with a Form OWCP-20 overpayment recovery questionnaire within 30 days of the
date the overpayment is identified.10
In this case, on July 14, 2017 an overpayment of compensation was identified in a form
received by OWCP in connection with the employee receiving SSA age-related retirement benefits
wherein SSA advised OWCP that the employee had concurrently received FECA and SSA agerelated retirement benefits based on FERS contributions during the period June 1, 2016 through
July 22, 2017. It was not until September 13, 2017, however, that OWCP issued a preliminary
determination, finding an overpayment in the amount of $17,071.05 had been created for the period
June 1, 2016 through July 22, 2017, more than 30 days after the overpayment was identified.
The Board, thus, finds that OWCP did not follow its own procedures in issuing the
January 25, 2018 final overpayment determination as it did not issue a preliminary notice of
overpayment within 30 days of identifying an overpayment based upon appellant’s receipt of SSA
age-related retirement benefits.11
CONCLUSION
The Board finds that OWCP improperly determined that appellant received an
overpayment of compensation in the amount of $17,071.05 during the period June 1, 2016 to
July 22, 2017.

9

Id.; see also P.H., Docket No. 18-1539 (issued August 2, 2019).

10

Supra note 7.

11
P.B. (A.B.), Docket No. 19-0605 (issued February 19, 2020). In light of the Board’s disposition of Issue 1, Issues
2 and 3 are rendered moot.

4

ORDER
IT IS HEREBY ORDERED THAT the January 25, 2018 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: March 23, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

